Citation Nr: 0822932	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  05-32 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

3. Entitlement to Survivors' and Dependents' Educational 
Assistance under 38 U.S.C.A. Chapter 35.


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The veteran had active service from February 1969 to October 
1971.  He died in September 2002; the appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.  

The record reflects that the veteran failed to report for a 
September 2007 video-conference hearing.  She requested that 
the hearing be rescheduled before the Board.  In February 
2008, the Board granted the veteran's motion for a new 
hearing date.  She failed to report for a May 2008 video-
conference hearing.  Another video-conference hearing date of 
June 2008 was scheduled.  In June 2008, the appellant filed a 
motion to reschedule a hearing before a Veteran's Law Judge 
at the RO.  In June 2008, the Board denied the veteran's 
motion to reschedule the hearing on the basis that good cause 
had not been shown under the provisions of 38 C.F.R. § 
20.704.  Accordingly, the Board proceeds with its review of 
the appeal.


FINDINGS OF FACT

1.  The veteran died 	in September 2002.  The immediate 
cause of death was listed as cardiopulmonary arrest due to, 
or as a consequence of, hepatocellular carcinoma.  

2.  At the time of death the veteran had no service-connected 
disabilities.

3.  Competent medical evidence does not reveal that the 
veteran's hepatocellular carcinoma is causally related to his 
active service or any incident thereof, to include exposure 
to herbicides, or that it was manifested within one year of 
service.

4.  At the time of the veteran's death, he was not evaluated 
as totally disabled from a service-connected disability for 
10 continuous years immediately preceding death nor was he 
rated totally disabled continuously after his discharge from 
service for a period of not less than 5 years immediately 
preceding death.

5.  The statutory criteria for eligibility for educational 
assistance have not been met.


CONCLUSIONS OF LAW

1.  The veteran's death was not caused by, or substantially 
or materially contributed to by, an injury or disease 
incurred in or aggravated by active military service, to 
include on a presumptive basis.  38 U.S.C.A. §§ 1110, 1310, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312, 3.313 (2007).

2.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 
1318, 5107 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 (2007).

3.  The statutory requirements for Survivors' and Dependents' 
Educational Assistance benefits under Chapter 35, Title 38, 
U.S.C.A. have not been met.  38 U.S.C.A. §§ 3500, 3501(a)(1) 
(West 2002); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by letters dated in June 2003, October 2003, 
November 2003, June 2006 and September 2006.  Accordingly, 
the Board finds that VA met its duty to notify the appellant 
of her rights and responsibilities under the VCAA.

The Court has further held that in the context of a claim for 
Dependency and Indemnity Compensation (DIC) benefits, a VCAA 
notice must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  
Although the appellant did not receive specific notice in 
this regard, the Board notes that the record overall 
indicates that she had actual knowledge of the information 
needed to substantiate her claims.  The notice letters tells 
the appellant that evidence is needed to show that the 
veteran's service-connected disability caused or contributed 
to cause the veteran's death.  In this case, the appellant 
had a meaningful opportunity to participate effectively in 
the processing of her claim, and this error was not 
prejudicial.  See Overton v. Nicholson, 20 Vet. App. 427, 439 
(2006); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Particularly, the appellant has been afforded the 
information necessary to advance any contention by means of 
the June 2003, October 2003, November 2003, June 2006 and 
September 2006 letters.  The enclosures issued to the 
appellant included a "What the evidence must show" 
document.  As such, the appellant was aware and effectively 
notified of information and evidence needed to substantiate 
and complete her claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

Because a preponderance of the evidence is against the 
claims, any potentially contested issue regarding a 
downstream element is rendered moot.  Again, the appellant is 
not prejudiced by the Board's consideration of the pending 
issue.  

With respect to the timing of VCAA notice, the Board notes 
that the United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, initial 
notice was provided prior to the appealed decision in keeping 
with Pelegrini.  

Also, the letters asked the appellant to provide any evidence 
in her possession that pertained to the claims.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 U.S.C.A. 
5103A(a), which includes providing a medical examination or 
obtaining a medical opinion when necessary to substantiate 
her claim.  Here, a medical opinion is not necessary.  No 
reasonable possibility exists that such an opinion would aid 
in substantiating her claim.  The veteran had no service-
connected disabilities during his lifetime, and the laws and 
regulations do not afford service connection for the 
veteran's fatal cancer.  See Wood v. Peake, No. 2007-7174 
(Fed. Cir. Mar. 28, 2008).

In the present case, the evidence includes the veteran's 
death certificate, service medical records, post-service 
medical records and written statements from the appellant.  
The Board believes that the evidence of record provides 
sufficient information to adequately evaluate the claims, and 
the Board is not aware of the existence of any additional 
relevant evidence that has not been obtained.  Therefore, no 
further assistance to the appellant in the development of 
evidence is required.  Also, as the appellant has been 
provided with ample opportunity to present evidence and 
arguments on her behalf, the Board finds that appellate 
review is appropriate at this time.

VA has fulfilled the duty to notify and assist to the extent 
possible; the Board finds that it can consider the merits of 
this appeal without prejudice to the appellant.  Adjudication 
of the claim may proceed, consistent with the VCAA.  The 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).

Based on the foregoing, VA satisfied its duties to the 
appellant.

Analysis

Cause of Death

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  To establish service connection for 
the cause of the veteran's death, the evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.

Certain chronic diseases, such as malignant tumors may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

A veteran who had active service in the Republic of Vietnam 
at any time from January 9, 1962, to May 7, 1975, will be 
presumed to have been exposed to an herbicide agent during 
that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  When such a veteran develops a disorder 
listed in 38 C.F.R. § 3.309(e), which disorders have been 
shown to be caused by exposure to Agent Orange, to a degree 
of 10 percent or more within the specified period, the 
disorder shall be presumed to have been incurred during 
service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).

Diseases to which the presumption applies are chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult- 
onset diabetes), Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

The above-listed diseases shall have become manifest to a 
degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307(a)(6)(ii).

The appellant has advanced contentions to the effect that 
service connection for the
cause of the veteran's death is warranted because his death 
from hepatocelluar carcinoma was due to his Vietnam service.  
The appellant has also alleged that medical treatment records 
show that the veteran's liver cancer was probably due to his 
hepatitis C which he contracted in service through exposure 
to blood products and jet inoculations.  In addition, the 
appellant argues that the veteran was also diagnosed as 
having respiratory cancer which should be considered a 
contributing cause of death.  

In this case, the immediate cause of the veteran's death is 
listed on the death certificate as cardiopulmonary arrest due 
to hepatocellular carcinoma.  At the time of the veteran's 
death, he had no service-connected disabilities.  

The service treatment records reflect no complaints, 
findings, or diagnosis of any liver disability.   

Private treatment records show that the veteran was diagnosed 
as having hepatitis C with a history of drug exposure.  He 
denied any history of tattoos or prior transfusions.  In an 
August 2002 consultation report, there is an opinion that the 
IV drug use in service "likely accounts for his hepatitis C 
risk factors."

Private treatment records dated in 2002 show that the veteran 
was diagnosed with liver cancer and that the cancer had 
metastasized to his spine and to his lungs.  There is no 
indication that the veteran had developed lung cancer.    

The Board finds that the preponderance of the evidence is 
against the appellant's claim of service connection for the 
cause of the veteran's death.  

Initially, the Board finds that service connection for cause 
of the veteran's death on a presumptive basis is not 
warranted because hepatocelluar carcinoma is not a disease 
associated with herbicide exposure under 38 C.F.R. §§ 3.307, 
3.309.  There is also no medical evidence that the veteran 
was separately diagnosed as having primary lung cancer, 
rather the evidence shows that the veteran's liver cancer had 
metastasized to the lungs.  Therefore, service connection for 
cause of the veteran's death due to lung cancer is not 
warranted under 38 C.F.R. §§ 3.307, 3.309.  

Additionally, the veteran's service medical records are 
negative for relevant complaints, symptoms, findings or 
diagnoses of a liver disorder.  Therefore, there is no 
indication that the veteran's liver cancer was incurred in or 
aggravated by service.  There are no medical opinions linking 
the cause of the veteran's death to an incident of or finding 
recorded during active service.  The evidence of record 
provides that the onset of the veteran's liver cancer was 
several years after service. Therefore, service connection 
for the cause of the veteran's death is not warranted on a 
presumptive basis because the liver cancer did not manifest 
within one year from the veteran's separation from service.

With regard to the veteran's hepatitis C, the medical 
evidence suggests that it was incurred from the veteran's 
drug use in service.  The veteran was not shown to have had 
any other known risk factors for hepatitis C in service.  The 
Board notes that no compensation shall be paid if the 
disability is a result of the person's own willful misconduct 
or abuse of alcohol or drugs.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303. 

The only evidence supporting the appellant's claim for the 
cause the cause of the veteran's death are her written 
statements.  As a layperson, however, without the appropriate 
medical training and expertise, the appellant simply is not 
competent to render a probative opinion on a medical matter, 
to include a diagnosis.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

Without medical evidence linking the cause of the veteran's 
death to an incident of or finding recorded during active 
service, the Board finds that service connection for the 
cause of the veteran's death is not warranted.

1318

A surviving spouse may establish entitlement to DIC in the 
same manner as if the veteran's death were service connected, 
where it is shown that the veteran's death was not the result 
of willful misconduct, and the veteran (1) was continuously 
rated totally disabled for the 10 years immediately preceding 
death, or (2) was rated totally disabled upon separation from 
service, was continuously so rated, and died more than five 
but less than ten years after separation from service, or (3) 
the veteran was a former prisoner of war who died after 
September 30, 1999, and the disability was continuously rated 
totally disabling for a period of not less than one year 
immediately preceding death.  38 U.S.C.A. § 1318(b) (West 
2002); 38 C.F.R. § 3.22(a) (2006).

The claim currently on appeal was the subject of Chairman's 
Memorandum imposing a stay on adjudication of claims for 
dependency and indemnity compensation under 38 U.S.C.A. § 
1318.  During the pendency of the appeal, questions regarding 
the interpretation of the law and implementing regulations 
governing DIC claims have since been resolved, and 
subsequently the stay on adjudication of such claims was 
lifted.

In this regard, the Board notes that in Wingo v. West, 11 
Vet. App. 307 (1998), the Court interpreted 38 C.F.R. § 
3.22(a) as permitting a DIC award in a case where the veteran 
in a claim had never established entitlement to VA 
compensation for a service-connected total disability and had 
never filed a claim for such benefits which could have 
resulted in entitlement to compensation for the required 
period before he died.  The Court concluded that the language 
of section 3.22(a) would permit a DIC award where it is 
determined that the veteran "hypothetically" would have 
been entitled to a total disability rating for the required 
period if the veteran had applied for compensation during his 
lifetime.

The Secretary of Veterans Affairs, in a final rule effective 
on January 21, 2000, amended 38 C.F.R. § 3.22(a), to clearly 
define "entitled to receive" so as to exclude the 
"hypothetical" entitled-to-receive section-1318(b) basis 
recognized in the aforementioned case law.  65 Fed. Reg. 
3,388 (Jan. 21, 2000).  Thus, the Wingo precedent has been 
rendered ineffective.  The revision reflects VA's conclusion 
that 38 U.S.C.A. § 1318(b) authorizes payment of DIC only in 
cases where the veteran had, during his lifetime, established 
a right to receive total service-connected disability 
compensation for the required period or would have 
established such a right if not for clear and unmistakable 
error (CUE) by VA.  38 C.F.R. § 3.22(b)(3). Therefore, a 
hypothetical claim is not authorized under 38 U.S.C.A. § 
1318.  

Thereafter, in Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), 
the U.S. Court of Appeals for the Federal Circuit held that, 
for the purpose of determining whether a survivor is entitled 
to "enhanced" DIC benefits under 38 U.S.C.A. § 1311(a)(2) 
(veteran required to have been rated totally disabled for a 
continuous period of eight years prior to death), the 
implementing regulation, 38 C.F.R. § 20.1106, does permit 
"hypothetical entitlement." 

In National Organization of Veterans' Advocates (NOVA), Inc. 
v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 
2001) (NOVA I), the Federal Circuit addressed a challenge to 
the validity of 38 C.F.R. § 3.22, and found a conflict 
between that regulation and 38 C.F.R. § 20.1106.  The Federal 
Circuit concluded that the revised 38 C.F.R. § 3.22 was 
inconsistent with 38 C.F.R. § 20.1106, which interprets a 
virtually identical veterans benefit statute, 38 C.F.R. § 
1311(a)(2), and that VA had failed to explain its rationale 
for interpreting these virtually identical statutes (sections 
1311 and 1318) in conflicting ways.  The Federal Circuit 
remanded the case and directed VA to stay all proceedings 
involving claims for DIC benefits under 38 U.S.C.A. § 1318 
where the outcome is dependent on 38 C.F.R. § 3.22, pending 
the conclusion of expedited rulemaking.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations as to 
whether a deceased veteran had been totally disabled for 
eight years prior to death so that the surviving spouse could 
qualify for the enhanced DIC benefit available under 38 
U.S.C.A. § 1311(a)(2).  See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002), effective May 6, 2002.

In NOVA v. Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. 
Cir. 2003) (known as NOVA II), regarding a challenge to the 
validity of 38 C.F.R. § 3.22 as amended January 21, 2000, the 
Federal Circuit held, in part, that 38 C.F.R. § 3.22 as 
amended was not invalid insofar as it precluded 
"hypothetical entitlement" as an additional basis for 
establishing eligibility under 38 U.S.C.A. § 1318.  The 
Federal Circuit held that VA could properly construe the 
"entitled to receive" language of sections 1311(a)(2) and 
1318 in the same way, and could properly construe the 
language of the two statutory sections to bar the filing of 
new claims, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening-"hypothetical entitlement" claims.

The Secretary's position in NOVA I and NOVA II was that the 
"entitled to receive" language of the statute, section 
1318, was never intended to provide for "hypothetical 
entitlement" to DIC.  Rather, "entitled to receive" is 
properly interpreted now by section 3.22 of VA regulations.  
Because the Federal Circuit upheld, in the NOVA I decision, 
VA's position that the amendments to 38 C.F.R. § 3.22 were 
"interpretative," the amendments did not make "new law" 
but merely interpreted existing law, that is, the amendments 
clarified the meaning which the statute had all along.

The result of the above is that VA has now established that 
"hypothetical entitlement" is not a viable basis for 
establishing benefits under either 38 U.S.C.A. §§ 1311(a)(2) 
or 1318, no matter when the claim was filed.  So the only 
possible ways of prevailing on a claim for benefits under 38 
U.S.C.A. § 1318 would be: (1) meeting the statutory duration 
requirements for a total disability rating at the time of 
death; or (2) showing that such requirements would have been 
met but for CUE in a previous decision.

The veteran was never service connected for any disability, 
let alone one that was rated totally disabling.  As a result, 
he was not receiving compensation for a service- connected 
disability that was rated totally disabling.  Therefore, the 
veteran is not a "deceased veteran" for purposes of 
applying 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22.  

The record does not reflect that the appellant has 
specifically alleged that there was CUE in any final rating 
decision.  As the appellant has not raised this issue, the 
Board concludes that no further action or consideration is 
warranted as to the issue of entitlement to DIC benefits 
under the 38 U.S.C.A. § 1318.  

DEA Benefits

Educational assistance is available to a child or surviving 
spouse of a veteran who, in the context of this issue on 
appeal, either died of a service-connected disability or died 
while having a disability evaluated as total and permanent in 
nature resulting from a service-connected disability.  38 
U.S.C.A. §§ 3500, 3501(a)(1); 38 C.F.R.  §§ 3.807, 21.3020, 
21.3021.

In this case, the Board determined that the veteran did not 
die of a service-connected disability.  The record also 
reflects that the veteran did not have a disability evaluated 
as total and permanent in nature resulting from a service- 
connected disability at the time of his death.  Accordingly, 
the claimant cannot be considered an "eligible person" 
entitled to receive educational benefits. 38 U.S.C.A. § 
3501(a)(1); 38 C.F.R. §§ 3.807, 21.3021.

The preponderance of the evidence is thus against the claim, 
and, accordingly, the benefit of the doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).







	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318 is denied.

Entitlement to Survivors' and Dependents' Educational 
Assistance under 38 U.S.C.A. Chapter 35 is denied.


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


